PROGENICS PHARMACEUTICALS, INC. 777 Old Saw Mill River Road Tarrytown, New York 10591 September 16, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Ms. Rose Zukin Mr. Jeffrey Riedler Ms. Karen Ubell Re: Request for Acceleration of Effectiveness of Registration Statement on Form S-3 (File No.333-176244), as amended Ladies and Gentlemen: Pursuant to Rule461 under the U.S. Securities Act of1933, Progenics Pharmaceuticals, Inc. hereby requests that the effectiveness of the above Registration Statement be accelerated so that it will become effective on Monday, September 19, 2011, at 4:00p.m., Eastern Time, or as soon thereafter as practicable. Progenics acknowledges that: (i)should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii)the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve Progenics from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii)Progenics may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact the undersigned at (914)789-2862 or David Martin at (914)593-6313 at with any questions regarding this matter. Very truly yours, PROGENICS PHARMACEUTICALS, INC. By:/s/Mark R. Baker Name:Mark R. Baker Title:Chief Executive Officer cc:David E. Martin, General Counsel
